DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 06/21/2022 (”06-21-22 OA”), the Applicant amended independent claim 28 in a reply filed on 09/15/2022.
Claims 3, 10, 19-27 and 33 are cancelled.
	Currently, claims 1-2, 4-9, 11-18, 28-32 and 34-37 are examined as below.
Response to Arguments
Applicant’s amendments to independent claim 28 have overcome the 112(b) rejections as set forth under line item number 1 in the 06-21-22 OA.
Applicant’s amendments to independent claim 28 have overcome the prior-art rejections as set forth under line item numbers 2-3 in the 06-21-22 OA.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0127171 A1 to  Tong et al. (“Tong”).

    PNG
    media_image1.png
    406
    568
    media_image1.png
    Greyscale

	Regarding independent claim 28, Tong in Fig. 1A teaches a light-emitting diode (LED) device 100 (¶ 32, light emitting diode device 100) comprising: 
at least one LED chip 200 (¶ 32, light emitting diode chip 200) comprising a top face 202 (¶ 32, top surface 202), a bottom face 204 (¶ 32, bottom surface 204), and peripheral sidewalls 206 (Fig. 1A & ¶ 32, side surfaces 206) that bound the top face 202 and the bottom face 204 (Fig. 1A); 
a light-altering material 400, 500 (¶ 35, interlayer 400 adjusts a path of a light i.e. light-altering layer; ¶ 32, reflective element 500) arranged to cover all of the peripheral sidewalls 206 of the at least one LED chip 200, the light-altering material 400, 500 comprising a width as measured from the peripheral sidewalls 206 that is greater than 20 µm (Fig. 1A & ¶ 39, thickness T1 is 20 µm and the width of material 400, 500 from the sidewalls 206 is greater than the thickness T1 of 20 µm), which overlaps the claimed range from 15 microns (µm) to 100 µm (see Note below); and 
a light-transmissive material 300 (¶ 41, wavelength conversion layer 300 and light emitted by the chip 200 passes through the layer 300 i.e., light transmissive material) arranged on the top face 202 of at least one LED chip 200, wherein the light-altering material 400, 500 is further arranged to extend along peripheral side surfaces of the light-transmissive material 300 such that a top surface of the light-altering material 400, 500 is coplanar with a top surface of the light-transmissive material 300 (Fig. 1A), and wherein the bottom face 204 of the at least one LED chip 200 is devoid of the light-altering material 400, 500 (Fig. 1A).
Note: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the width of the light-altering material greater than 20 µm taught by Tong overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 29, Tong in Fig. 1A further teaches the light-altering material 400, 500 comprises a light-reflective material 500 (¶ 40, reflective element 500 is a material having a high reflectance which is able to reflect light).
Regarding claim 30, Tong in Fig. 1A further teaches the light-altering material 400, 500 comprises a light-absorbing material 400 (¶ 35, interlayer 400 includes TiO2, which is a material exhibits light-absorption property1).
	Regarding claim 31, Tong in Fig. 1A further teaches the LED device 100 is devoid of a submount on the bottom face 204 of the at least one LED chip 200 (see Fig. 1A).
	Regarding claim 32, Tong in Fig. 1A further teaches the light-transmissive material 300 is a support element of a wavelength conversion element 300 (¶ 34, wavelength conversion layer 300 is an encapsulant material including and holding wavelength conversion material particles. That is, the encapsulant material is a support element that holds the wavelength conversion material particles) arranged on the top face 202 of the at least one LED chip 200, the wavelength conversion element 300 comprising at least one lumiphoric material (¶ 34, wavelength conversion material including phosphor, which is the same lumiphoric material as the Applicant purported in disclosure (see paragraphs 58-59 in the specification of the present application)).
	Regarding claim 35, Tong in Fig. 1A further teaches peripheral side surfaces of the wavelength conversion element 300 are offset from the peripheral sidewalls 206 of the at least one LED chip 200 (see Fig. 1A).
	Regarding claim 36, Tong in Fig. 1A further teaches the light-altering material 400, 500 is conformal (i.e., preserving the shapes of the surfaces) on the peripheral side surfaces of the wavelength conversion element 300 and the peripheral sidewalls 206 of the at least one LED chip 200 such that the light-altering material 400, 500 forms a curved transition (Fig. 1A) between the peripheral side surfaces of the wavelength conversion element 300 and the peripheral sidewalls of the at least one LED chip 200 (see Fig. 1A).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of US 2016/0093780 A1 to Beppu et al. (“Beppu”).
	Regarding claim 34, Tong in Fig. 1A further teaches the lumiphoric material comprises phosphor (¶ 34, phosphor).
	However, Tong does not explicitly disclose the phosphor embedded in silicone.
	Beppu recognizes a need for providing a light-transmissive resin to contain phosphor particles to form a wavelength conversion member (¶ 96). Beppu satisfies the need by using a resin material, which is the same resin as that for a light reflective member 2 (Fig. 1(b) & ¶ 96) and the light reflective member 2 including a first layer 21 (Fig. 1(b) & ¶ 64), which comprises silicone resin (¶ 77).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the silicone taught by Beppu for holding the phosphor taught by Tong, so as to provide a light-transmissive resin to contain phosphor particles to form a wavelength conversion member.	
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-9 and 11-18 are allowed.
Independent claim 1 is allowed, because claim 1 includes previously-indicated allowable subject matter of claim 1 as set forth under line item number 4 in the 06-21-22 OA.
Claims 2, 4-9 and 11-18 are allowed, because they depend from the allowed claim 1.
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 37 would be allowable, because claim 37 includes previously-indicated allowable subject matter of claim 37 as set forth under line item number 5 in the 06-21-22 OA.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.L./Examiner, Art Unit 2895                                         

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2011/0248315 A1 by Nam et al. discloses in paragraph 55 that TiO2 is a material exhibits light-absorption property.